 In the Matter of LIBERTY HOSIERY MILLS, INC.,EMPLOYERandAMERI-CAN FEDERATION OF HOSIERY WORKERS,CIO,PETITIONERCase No. 5-R-9567.-Decided November 28, 1947Hudgins and Adams,byMr. D. E. Hudgins,of Greensboro, N. C.,for the Employer.Mr. Sonnie Davis,of Burlington, N. C., andMr. H. G. B. King,ofChattanooga, Tenn., for the Petitioner.DECISIONANDORDERUpon an amended petition duly filed, hearing in this case was heldatGreensboro, North Carolina, on October 25, 1946, and furtherhearing on May 27, 1947,1 before Harold M. Weston, hearing officer.The hearing officer's rulings made at the hearings are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF TILE EMPLOYERLiberty Hosiery Mills, Inc., a North Carolina corporation, has itsprincipal office and only plant at Liberty, North Carolina, where it isengaged in the manufacture of ladies' full fashioned and seamlesshosiery.During the year ending October 1, 1946, the Employer pur-chased raw materials, consisting principally of rayon and nylon,valued at over $250,000, of which more than 75 percent was shippedto the plant from points outside North Carolina.During the sameperiod the Employer's sales exceeded $500,000 in value, of whichmore than 75 percent was shipped to points outside North Carolina.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IOn April 2, 1947, the Board remanded the case to the Regional Director for furtherhearing iespecting alleged changes in circumstances at the plant occurring since the hear-ing of October 25, 1946.75 N. L. R. B., No. 42.340 LIBERTY HOSIERY MILLS, INC.II. THE ORGANIZATION INVOLVED341The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE ALLEGED APPROPRIATE UNIT;THE ALLEGED QUESTION CONCERNINGREPRESENTATIONThe Petitioner seeks a unit composed of employees engaged in griegeoperations, or, in the alternative, a unit composed of full-fashionedknitters at the Employer's plant.The Employer alleges that theintegration of its plant operations precludes the appropriateness ofeither a griege operation unit or a unit of full-fashioned knitters, andcontends that all production and maintenance employees at the plantconstitute a single appropriate unit.The Employer's operations are conducted in one plant, consisting oftwo rectangular wings separated by corridors, the boilerroom, and theother service departments.In one wing, hereinafter called the griegewing, employees are engaged in producing full-fashioned and seam-less raw hosiery from rayon and nylon yarn.These manufacturingoperations include the process of knitting, looping, seaming, fixing,back wincing, inspecting and mending.The knitting machines inthe griege wing consist of two types, machines producing seamlessstockings, operated by employees comparable in skill to employeesengaged in looping, seaming and other skilled operations ancillary toknitting, and machines producing 45-gauge full-fashioned stockings,operated by more highly skilled employees.The raw stockngs pro-duced in the griege wing go to the other wing for finishing processes.The other wing, hereinafter called the finishing wing, houses thefinishing operations which include preboarding, dyeing, inspecting,mending, final boarding, and various sorting and ticketing operations.The Employer's office and clerical employees are located in the f nish-ing wing. In addition, a large storeroom in the finishing wing wasprepared during the year 1946 for the reception of fourteen 51-gaugefull-fashioned knitting machines.In March 1947, two of these ma-chines were installed, and five more are on order with delivery expectedin 1947.Menders who have been located in the griege wing and whohave been working on raw hosiery have recently been transferred tothe finishing wing, where they will work side by side with menderswho work-on finished hosiery.Employees in each production employee classification are under thesupervision of one foreman, and all foremen are directly under the766972-48-vol 75-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision of one plant superintendent.Maintenance employees areassigned to work in both wings.There are no time clocks, and em-ployees report to work to their respective foremen.Most operatorsare paid on a piece-work basis, and except for knitters, whose earningsare considerably higher, the pay is about the same for all.Thereappears to be little difference between the 6 months' training requiredby the full-fashioned knitters involved in these proceedings and the4 to 6 months' training necessary to perform other skilled operationssuch as looping, seaming, and seamless knitting.There is, however,little interchange between griege and finishing work, and no transferof knitters to other operations.Full-fashioned knitters are recruitedboth from outside the plant and from the more experienced workersin skilled griege operations.It is evident that the Employer's plant processe's constitute, to a con-siderable degree, a single continuing operation, and, although thereis a certain natural division between griege and finishing operations,the Employer's plant organization tends to obliterate it.For example,the work of mending, which is the same whether performed on rawhosiery, wherein it is a griege operation, or on the finished product,wherein it is a finishing operation, is supervised by a single mendingforeman.All menders are now physically located in one place.Onthe other hand, the 51-gauge full-fashioned knitters, whose workdiffers little from that of 45-gauge full-fashioned knitters, and whoaccordingly share with them the supervision of the same knittingforeman, are located far from them and the other griege operationsin the finishing wing.In view of the foregoing, it appears that a unit composed of em-ployees engaged in griege operations would be neither homogeneousnor readily delineable and hence is inappropriate for collective bar-gaining purposes 2We are also of the opinion that, inasmuch as thefull-fashioned knitters concerned herein do not constitute a craft,',or comprise a separate department' or even a homogeneous group ofworkers distinguished by special and peculiar work interests, they donot constitute an appropriate unit for collective bargaining purposes aSince, as we have held, neither of the bargaining units sought bythe Petitioner is appropriate for the purposes of collective bargaining,we find that no question affecting commerce has arisen concerning therepresentation of employees of the, Employer within the meaning of2Matter of United States Cold Storage Company,73 N. L.it. B. 687.8SeeMatter of Garden State Hosiery Company,74N. L.it.B. 318.4 Cf.Matter of Forest City Knitting Company,69 N. L. R. B.89 ;Matter of GardenState Hosiery Company, supra.5Matter of Triangle Publication,Incorporated,40 N. L.R. B. 1330. LIBERTY HOSIERY MILLS, INC.343Section 9 (c) (1) and Section 2 (6) and (7) of the National LaborRelations Act.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in these proceedings, the National Labor Relations Boardhereby orders that the petition for investigation and certification ofrepresentatives of employees of Liberty Hosiery Mills, Inc., Liberty,.North Carolina, filed herein by American Federation of Hosiery Work-ers, CIO, be, and it hereby is, dismissed.MEMBERS Muxnoos and GRAY took no part in the consideration ofthe above Decision and Order.